
	

113 S2692 IS: Campus Accountability and Safety Act
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2692
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mrs. McCaskill (for herself, Mr. Heller, Mr. Blumenthal, Mr. Grassley, Mrs. Gillibrand, Ms. Ayotte, Mr. Warner, Mr. Rubio, Mrs. Boxer, and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 and the Jeanne Clery Disclosure of Campus Security Policy
			 and Campus Crime Statistics Act to combat campus sexual violence, and for
			 other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Campus Accountability and Safety Act.2.Amendments to the Clery ActSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) (known as the Jeanne Clery
			 Disclosure of Campus Security Policy and Campus Crime Statistics Act) is
			 amended—(1)in paragraph (1)—(A)by inserting and on the website of the institution after through appropriate publications or mailings;(B)in subparagraph (C), by striking clause (ii) and inserting the following:(ii)the memorandum of understanding between the institution and local law enforcement that is required
			 under section 124 (or, if such requirement has been waived, a description
			 of the working relationship of campus security personnel with State and
			 local law enforcement agencies); and; and(C)by adding at the end the following:(K)(i)With respect to the criminal activity described in subparagraph (F)(i)(II), the eligible
			 institution shall prepare by not later than 1 year
			 after the date of enactment of the Campus Accountability and Safety Act, and annually thereafter, the following additions:(I)The number of cases that were investigated by the institution.(II)The number of cases that were  referred for a disciplinary proceeding at the institution.(III)The number of cases that were referred to local or State law enforcement.(IV)The number of alleged perpetrators that were found responsible by the disciplinary proceeding at
			 the institution.(V)The number of alleged perpetrators that were found not responsible by the disciplinary proceeding
			 at the institution.(VI)A description of the final sanctions imposed by the institution for each offense perpetrated.(VII)The number of disciplinary proceedings at the institution that have closed without resolution.(ii)The Secretary shall provide technical assistance to eligible institutions to assist in meeting such
			 additional preparation obligations.;(2)by striking paragraph (7) and inserting the following:(7)(A)The statistics described in clauses (i) and (ii) of paragraph (1)(F)—(i)shall not identify victims of crimes or persons accused of crimes; and(ii)shall be compiled in accordance with the following definitions:(I)For the offenses of domestic violence, dating violence, and stalking, such statistics shall be
			 compiled in accordance with the definitions used in section 40002(a) of
			 the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).(II)For offenses not described in subclause (I), such statistics shall be compiled in accordance with—(aa)either the National Incident-Based Reporting System or the Uniform Crime Reporting Program of the
			 Federal Bureau of Investigation, if a definition is available; and(bb)if an offense is not defined in either the National Incident-Based Reporting System or the Uniform
			 Crime Reporting Program of the Federal Bureau of Investigation, a
			 definition provided by the Secretary.(B)The Secretary shall establish and make publicly available a definition for any offense that—(i)is required to be reported in accordance with paragraph (1)(F);(ii)is not an offense described in subparagraph (A)(ii)(I); and(iii)is not defined in either the National Incident-Based Reporting System or the Uniform Crime
			 Reporting Program of the Federal Bureau of Investigation.;(3)in paragraph (8)(B)(i)—(A)in the matter preceding subclause (I), by inserting , developed in consultation with local, State, and national sexual assault, dating violence,
			 domestic violence, and stalking victim advocacy, victim services, or
			 prevention organizations, and local law enforcement, after Education programs; and(B)in subclause (I)(aa), by inserting , including the fact that these are crimes for the  purposes of this subsection and reporting under
			 this
			 subsection and the
			 institution of higher education will, based on the victim’s wishes,
			 cooperate with local law enforcement with respect to any alleged criminal
			 offenses involving students or employees of the institution of higher
			 education after stalking;(4)by redesignating paragraph (18) as paragraph (22); and(5)by inserting after paragraph (17) the following:(18)The individual at an institution of higher education that is designated as a responsible employee,
			 as defined in section 901(e) of the Education Amendments of 1972, shall be
			 considered a campus
			 security authority, as defined in section 668.46(a) of title 34, Code of
			 Federal Regulations.(19)(A)The Secretary shall, in consultation with the Attorney General, develop, design, and administer
			 through an online portal, a standardized, online survey of
			 students regarding their experiences with sexual violence and harassment.
			 The survey shall be administered every year. The survey shall not include
			 any personally identifiable information. The Secretary shall develop such
			 survey tool using best practices from peer-reviewed research measuring
			 sexual violence and harassment.  In addition to the standardized questions
			 developed by the Secretary, institutions completing the survey may
			 request additional information from students that would increase the
			 institutions’ understanding of school climate factors unique to their
			 campuses.(B)In carrying out subparagraph (A), the Secretary shall require each institution participating in any
			 program under this title, to ensure that an adequate, random, and
			 representative sample size of students enrolled at the institution
			 complete the survey described in subparagraph (A) not later than 1 year
			 after the date of enactment of the Campus Accountability and Safety Act.(C)Responses to the survey shall be submitted confidentially and shall not be included
			 in crime statistics reported under this subsection.  In addition,
			 questions should be designed to
			 gather information on survivor experiences, and shall therefore use
			 trauma-informed language to prevent re-traumatization.(D)The survey described in subparagraph (A) shall include, but is not limited to, the following
			 topics:(i)Those designed to determine the incidence and prevalence of sexual violence, dating violence,
			 domestic violence, and stalking.(ii)Those on whether students know about institutional policies and procedures.(iii)Those on, if victims reported the violence, to whom and what response did they receive and if they
			 were informed of, or referred to, local, State, on-campus, and or national
			 resources.(iv)Those on contextual factors, such as whether force, incapacitation, or coercion was involved.(v)Those on whether the assailant was a student.(vi)Those on whether the victim was referred to local or State law enforcement.(E)The Secretary shall tabulate and publish an annual report on the information gained from the survey
			 under this paragraph on the website of the Department and submit such
			 report to Congress. The report shall include campus-level data for each
			 school and attributed by name of each campus.(20)Not later than 180 days after the date of enactment of the Campus Accountability and Safety Act,
			 the Assistant Secretary for Postsecondary Education of the Department and
			 the Assistant Secretary for Civil Rights of the Department
			 shall jointly develop and make publicly available guidance
			 regarding the intersection between this subsection  and title IX of
			 the Education Amendments of 1972, in order to
			 clarify how the provisions of this subsection and such title shall be
			 carried
			 out. The guidance shall include clarifying language on how this subsection
			 and such title IX interact pertaining to sexual violence, and shall
			 clarify and
			 resolve any potential discrepancies or inconsistencies between the two.(21)Notwithstanding any other provision of this Act, upon determination, after reasonable notice and
			 opportunity for a hearing, that an eligible institution has violated or
			 failed to carry out any provision of this subsection, or agreement made to
			 resolve a compliance review under this subsection, or any regulation
			 prescribed under this subsection, the Secretary may impose a civil penalty
			 upon such institution	not to exceed $150,000, which shall be adjusted for
			 inflation annually, for each violation or misrepresentation, or per month
			 a survey is not completed  at the standard required. The Secretary may
			 use any such civil penalty funds to enforce and administer the provisions
			 of this subsection.. 3.Coordination with local law enforcement(a)In generalPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding
			 at the end the following:124.Coordination with local law enforcementEach institution of higher education that 
			 receives funds or any other form of financial assistance under any Federal
			 program, including participation in any federally funded or guaranteed
			 student loan program, shall  enter into, and update every
			 2 years, a memorandum of understanding with all
			 applicable local law enforcement agencies to clearly delineate
			 responsibilities and share information, in accordance with applicable
			 Federal confidentiality laws, about certain serious crimes that shall
			 include, but not be limited to, sexual
			 violence, occurring against students of the institution or against other
			 individuals on the campus of the institution.	The memorandum of
			 understanding shall include, but is not limited to—(1)delineation and sharing protocols of investigative responsibilities;(2)protocols for investigations, including standards for notification and communication and measures
			 to promote evidence preservation;(3)agreed upon training and requirements for the institution on issues related to sexual violence; and(4)a method of sharing information about specific crimes, when directed by the victim, and a method of
			 sharing crime details anonymously in order to better protect overall
			 campus safety..(b)Effective date and penalty(1)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 1 year after the date of
			 enactment of this Act.(2)PenaltyThe Secretary of Education—(A)may impose a civil penalty of  not more than 1 percent of an institution's operating budget, as
			 defined by the
			 Secretary of Education,  each year that the
			 institution of
			 higher education  fails to carry out the requirements of section
			 124 of the Higher Education Act of 1965, as
			 added by subsection (a), by the date that is 1 year after the date of
			 enactment of this Act; and(B)may waive the penalty pursuant to paragraph (3).(3)Waiver(A)In generalIf local law enforcement refuses to enter into a memorandum of
			 understanding under section 124 of the Higher Education Act of 1965,
			 as
			 added by subsection (a), the Secretary of Education may waive the penalty
			 under paragraph (2) if the institution certifies why the institution was
			 unable to obtain an agreement and that the institution acted in
			 good faith, and submits to the Secretary a copy of the institution's final
			 offer that
			 was ultimately rejected.  The Secretary of Education will then have the
			 discretion to
			 grant the waiver.(B)Referral to department of justiceThe Secretary of Education shall refer to the
			 Attorney General a copy of each waiver granted under paragraph (2)(B)
			 and the reason, the Secretary has determined, why local law enforcement
			 refuses to enter into a memorandum of understanding.(C)Administrative reviewIf the Secretary of Education does not grant  a waiver under paragraph (2)(B), the institution may 
			 submit additional
			 information to receive such waiver. If, after submitting additional
			 information, the Secretary still does not grant a waiver under paragraph
			 (2)(B), the decision of the Secretary shall be  subject to review pursuant
			 to  section 706(2)(A) of title 5, United States Code.(4)Voluntary resolutionNothing in this subsection shall prevent the Secretary of Education from entering into a voluntary
			 resolution with an institution of
			 higher education  that fails to carry out the requirements of section
			 124 of the Higher Education Act of 1965, as
			 added by subsection (a), by the date that is 1 year after the date of
			 enactment of this Act.(c)Negotiated rulemakingThe Secretary of Education shall establish regulations to carry out the this section and the
			 amendment made by this section in accordance with the requirements
			 described under section 492 of the Higher Education Act of 1965 (20 U.S.C.
			 1098a).4.University support for survivors of sexual violence(a)In generalPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is further amended
			 by adding after section 124 (as added by section 3), the following:125.University support for survivors of sexual violenceEach institution of higher education that receives funds or any other form of financial assistance
			 under any Federal program, including participation in any federally funded
			 or guaranteed student loan program, shall establish a campus security
			 policy that includes the following:(1)The designation of 1 or more confidential advisor roles at the institution to whom victims of
			 crime
			 can report anonymously or directly, that complies with the following:(A)The confidential advisor shall not be a student, an employee designated as a responsible employee
			 under title IX of the Education Amendments of 1972, or the title IX
			 coordinator, but may have other roles at the institution.(B)The Secretary shall designate existing categories of employees that may serve as confidential
			 advisors. Such designation shall not preclude the institution from
			 designating  new or existing employees or partnering with local, State, or
			 national victim services organizations to serve as confidential advisors
			 or
			 to serve in other confidential roles.(C)The confidential  advisor shall be trained to perform a victim-centered, trauma-informed (forensic)
			 interview, which shall focus on the experience of the victim. The
			 confidential advisor may perform the interview for which the goal is to
			 elicit information about the traumatic event in question so that the
			 interview can be
			 used in either a campus or criminal  investigation or disciplinary
			 proceeding.(D)The confidential advisor shall inform the victim of the victim's control over possible next steps
			 regarding the victim's reporting options and the consequences of those
			 options, including, but not limited to, the option to conduct a forensic
			 interview with the option to have the forensic
			 interview be recorded, the option to receive a copy of the recorded
			 forensic interview  with  the option to notify a responsible employee and
			 initiate a campus disciplinary proceeding, the option to notify local law
			 enforcement and initiate a criminal investigation, the option to grant
			 campus disciplinary officials access to the forensic interview, and the
			 option
			 to grant law enforcement officials access to the forensic interview.	The
			 confidential advisor shall assist in conducting a forensic interview,
			 making notifications, and granting access to a forensic interview as
			 directed by the victim.(E)The confidential advisor shall liaise with campus or local law enforcement when directed by the
			 victim, and, as appropriate, may assist the victim in contacting and
			 reporting to campus or local law enforcement.(F)The confidential advisor shall be authorized by the institution to arrange reasonable
			 accommodations through the institution to allow the victim to change
			 living arrangements or class schedules, or obtain accessibility services, 
			 and make other changes.(G)The confidential advisor shall also advise the victim of both the victim’s rights and the
			 institution’s
			 responsibilities regarding orders of protection, no contact orders,
			 restraining orders, or similar lawful orders issued by the institution or
			 a criminal, civil, or tribal court.(H)The confidential advisor shall not be obligated to report crimes to the institution or law
			 enforcement, unless otherwise required to do so by State law, and shall
			 provide confidential services to students and employees. Requests for
			 arrangement made by a confidential advisor do not constitute notice to a
			 responsible employee for title IX purposes, even when such advisors work
			 only in the area of sexual assault.(I)The name and contact information for the confidential advisor, as well as a victims’ reporting
			 options, the process of investigation and adjudication both by the
			 institution and by law
			 enforcement, and potential reasonable accommodations, which shall be
			 listed on the website of the institution.(J)The institution may partner with an outside victim advocacy organization to provide the service
			 described in this subparagraph.(K)Each institution that enrolls fewer than 1,000 students may partner with another institution in
			 their region or State to provide the services described in this
			 subparagraph.(L)The institution shall appoint an adequate number of confidential advisors not later than the
			 earlier of—(i)1 year after
			 the Secretary determines through a
			 negotiated rulemaking process what an adequate number of confidential
			 advisors is for an institution based on its size; or(ii)3 years
			 after the date of enactment of the Campus Accountability and Safety Act.(2)The institution may provide an online reporting system to collect anonymous disclosures of crimes.
			 The victim may submit an anonymous report but the institution would only
			 be obligated to
			 investigate when a formal report is submitted to a responsible employee.(3)The telephone number and URL for a local, State, or national hotline providing information to
			 sexual violence victims shall be clearly communicated on the website of
			 the institution and updated on a timely basis.(4)The name and location of the nearest medical facility where an individual may have a rape kit
			 administered  by a trained sexual violence forensic nurse shall be
			 included on
			 the website of the institution, including information on transportation
			 options and reimbursement for a visit to such facility.(5)The institution shall provide an amnesty clause for any student who reports, in good faith, sexual
			 violence to a responsible employee so that they will not be sanctioned by
			 the institution for a student conduct violation, such as underage
			 drinking, that is revealed in the course of such a report.. (b)Effective dateParagraphs (2) through (5) of section 125 of the Higher Education Act of 1965, as added by
			 subsection (a), shall take effect on the date that is 1 year after the
			 date of
			 enactment of this Act.(c)Penalty(1)In generalThe Secretary of Education may impose a civil penalty of not more than 1 percent of an
			 institution's
			 operating budget, as defined by the Secretary, each year that the
			 institution fails to carry out the requirements of—(A)section 125(1) of the Higher Education Act of 1965, as added by subsection (a), by not later than
			 the
			 earlier of—(i)1 year after
			 the Secretary of Education determines through a
			 negotiated rulemaking process what an adequate number of confidential
			 advisors is for the institution based on its size; or(ii)3 years
			 after the date of enactment of this Act; and(B)paragraphs (2) through (5) of section 125 of
			 the Higher Education Act of 1965, as added by
			 subsection (a), by the date that is 1 year after the date of enactment of
			 this Act.(2)Voluntary resolutionNothing in this subsection shall prevent the Secretary of
			 Education from entering into a voluntary resolution with an institution of
			 higher education that fails to carry out the requirements of—(A)section 125(1) of the Higher Education Act of 1965, as added by subsection (a), by not later than
			 the
			 earlier of—(i)1 year after
			 the Secretary of Education determines through a
			 negotiated rulemaking process what an adequate number of confidential
			 advisors is for the institution based on its size; or(ii)3 years
			 after the date of enactment of this Act; and(B)paragraphs (2) through (5) of section 125 of
			 the Higher Education Act of 1965, as added by
			 subsection (a), by the date that is 1 year after the date of enactment of
			 this Act.(d)Negotiated rulemakingThe Secretary of Education shall establish regulations to carry out the this section and the
			 amendment made by this section in accordance with the requirements
			 described under section 492 of the Higher Education Act of 1965 (20 U.S.C.
			 1098a).5.Program participation agreementsSection 487(a) of the Higher Education Act of 1965  (20 U.S.C. 1094(a)) is amended by striking
			 paragraph (12) and inserting the following:(12)The institution certifies that—(A)the institution is in compliance with the requirements of section 124 regarding coordination with
			 local law enforcement;(B)the institution has established support for survivors of sexual violence that meets the
			 requirements of section
			 125; and(C)the institution has complied with the disclosure requirements of section 485(f)..6.Enforcement and training; subpoena authoritySection 901 of the Education Amendments of 1972 (20 U.S.C. 1681) is amended by adding at the end
			 the following:(d)WebsiteThe Secretary of Education shall establish a  title IX website that includes the following:(1)The name and contact information for the title IX coordinator, including a brief
			 description of the
			 coordinator’s role and the roles of other officials who may be contacted
			 to discuss or report sexual harassment,  for each educational institution.
			 Each educational institution shall provide the name and contact
			 information for the
			 title IX coordinator to the Secretary of Education not later than 30 days
			 after the date of enactment of the Campus Accountability and Safety Act.(2)The Department’s pending investigations, enforcement actions, letters of finding, final
			 resolutions, and voluntary resolution agreements for all complaints and
			 compliance reviews under this title related to sexual harassment. The
			 Secretary shall indicate whether the investigation, action, letter,
			 resolution, or agreement is based on a complaint or compliance review. 
			 The Secretary shall make the information under this subsection available
			 regarding a complaint once the Office for Civil Rights receives a written
			 complaint, and conducts an initial evaluation, and has determined that the
			 complaint should be opened for investigation of an  allegation that, if
			 substantiated, would constitute a violation of this title. In carrying out
			 this subsection, the Secretary shall ensure that personally identifiable
			 information is not reported and shall comply with section 444 of the
			 General Education Provisions Act (20 U.S.C. 1232g), commonly known as the Family Educational Rights and Privacy Act of 1974.(e)Training of responsible employees and other employees(1)Responsible employeeIn this subsection, the term responsible employee means an employee of an institution of higher education who has the authority to redress sexual
			 harassment  or who has the duty to report incidents of sexual harassment 
			 or other misconduct by students or employees to the title IX coordinator
			 or other appropriate school designee.(2)Training of responsible employeesEach institution of higher education shall employ a responsible employee who shall complete minimum
			 training requirements (as determined by the
			 Secretary of Education in
			 coordination with the Attorney General and to include training by local,
			 State, or national victim services organizations) and shall be responsible
			 for—(A)reporting cases of sexual harassment to the title IX
			 coordinator of the institution; and(B)providing a student or employee who reports that the student or employee has been a victim of
			 sexual harassment, including, but not
			 limited to,  sexual violence, whether the offense occurred on or off
			 campus, with a written explanation of the student or employee’s rights and
			 options, as described in clauses (ii) through (vii) of section
			 485(f)(8)(B) of the Higher Education Act of 1965.(3)Other/additional trainingEach individual who is involved in implementing an institution of higher education’s grievance
			 procedures, including each individual who is responsible for resolving
			 complaints of reported crimes, shall have training or experience in
			 handling sexual violence complaints, and the operations of the
			 institution’s grievance procedures, not later than 1 year after the date
			 of enactment of the Campus Accountability and Safety Act. The
			 training shall include, but is not limited to—(A)information on working with and interviewing persons subjected to sexual violence;(B)information on particular types of conduct that would constitute sexual violence, including
			 same-sex sexual violence;(C)information on consent and the role drugs or alcohol can play in the ability to consent;(D)the effects of trauma, including neurobiological change; and(E)cultural awareness training regarding how sexual violence may impact students differently depending
			 on their cultural background.(4)Uniform campus-wide process for disciplinary proceeding relating to claim of sexual violenceEach institution of higher education that receives Federal funding—(A)shall establish and carry out a uniform process (for each campus of the institution) for
			 disciplinary proceedings relating to any claims of sexual violence; and(B)shall not carry out a different disciplinary process on the same campus for a matter of sexual
			 violence, or alter the uniform process described in subparagraph (A),
			 based
			 on the status or characteristics of a student who will be involved in that
			 disciplinary proceeding, including characteristics such as a student’s
			 membership on an athletic team, academic major, or any other
			 characteristic or status of a student.(f)Department of education and department of justice civil penalties for institutions of higher
			 education(1)In generalUpon determination, after reasonable notice and opportunity for a hearing, that an educational
			 institution that is an institution of higher education has violated or
			 failed to carry out any provision of this section in a factual
			 circumstance related to sexual violence or any regulation
			 prescribed under this section related to sexual violence, the Secretary
			 of Education or Attorney General, may impose a civil penalty upon such
			 institution of not more than 1 percent of the institution's 1-year
			 operating
			 budget, as
			 defined by the Secretary of Education, for each violation or failure. A
			 civil penalty shall not interfere with the Secretary’s or Attorney
			 General’s ability to enter into a voluntary resolution agreement with an
			 institution of higher education.(2)Adjustment to penaltiesAny civil penalty under paragraph (1) may be modified by the Secretary of Education or Attorney
			 General. In determining the amount of such penalty, or the amount agreed
			 upon in compromise, the appropriateness of the penalty to the size of the
			 operating budget of the educational institution subject to the
			 determination, and the gravity of the violation or failure, and whether
			 the violation or failure was done intentionally, negligently, or
			 otherwise, shall be considered.(3)DistributionAny civil monetary penalty or monetary settlement collected under this subsection shall be
			 transferred to the Office for Civil Rights of the Department of Education
			 or the Department of Justice to be used for purposes of enforcing the
			 provisions of this title related to sexual harassment.(4)ClarificationNothing in the Campus Accountability and Safety Act, or any amendment made by such Act, shall alter, amend, or interfere with the rights and remedies
			 provided for and
			 available under this title.(g)Statute of limitationsAn individual may file a complaint for a violation of this title, with regards to sexual violence,
			 with the Office for Civil Rights of the Department of Education not later
			 than 180 days after the date of graduation or disaffiliation with the
			 institution.(h)Subpoena and civil investigative demand authority(1)Authority to compelIn order to obtain information and documents that are relevant to determining compliance with this
			 title, including any regulations promulgated to carry out this title, the
			 Assistant Secretary of the
			 Office for Civil Rights of the Department of Education and the Assistant
			 Attorney General of the Civil Rights Division of the Department of Justice
			 are authorized to require by subpoena the attendance and testimony of any
			 person that one can reasonably believe to have first-hand knowledge,
			 including current and former students and employees of institutions of
			 higher education, and the production of documents, including reports,
			 answers, records, accounts, papers, and other data in any medium
			 (including electronically stored information), and any tangible
			 thing.(2)Refusal to obeyA subpoena issued under this subsection, in the case of contumacy or refusal to obey, shall be
			 enforceable by order of any appropriate United States district court.(3)Civil investigative demand authorityThe Assistant Secretary of the Office for Civil Rights of the Department of Education and the
			 Assistant Attorney General of the Civil Rights Division of the Department
			 of Justice shall have civil investigative demand authority, which
			 authorizes the request for documents of the institutions and written
			 answers to interrogatories in order to determine compliance with title IX.(i)CoordinatorEach educational institution that receives Federal financial assistance from the Department of
			 Education shall submit, annually, to the
			 Office for Civil Rights of the Department of Education  and the Civil
			 Rights Division of the Department of Justice, the name of the title IX
			 coordinator of the institution, including a brief description of the
			 coordinator's
			 role and the roles of other officials of the institution who may be
			 contacted to discuss or report sexual violence, and documentation of
			 training received by the title IX coordinator.  The educational
			 institution shall provide updated information to the Office for Civil
			 Rights of the Department of Education and the Civil Rights Division of the
			 Department of Justice	not later than 30 days after the
			 date of any change..7.Training for campus personnel on victim-centered trauma-informed (forensic) interviewsSection 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42
			 U.S.C. 14045b) is amended—(1)in subsection (a)(2), by striking $300,000 and inserting $500,000;(2)in subsection (b), by adding at the end the following:(11)To train campus personnel in conducting victim-centered,  trauma-informed (forensic) interviews.; and(3)in subsection (g)—(A)by striking In this section and inserting	(1) In general.—In this section; and(B)by adding at the end the following:(2)Victim-centered,  trauma-informed (forensic) interviewIn this section, the term victim-centered,  trauma-informed (forensic) interview means an evidence-based interview focused on the experience of the victim, conducted by a trained
			 forensic
			 interviewer, in which the goal of the interview is to elicit information
			 about the traumatic event in question for use in a future investigation.
			 The victim shall be given the option to have the interview recorded and to
			 receive a copy of the recorded interview. The victim shall be informed of
			 the reasons why the victim may or may not choose to have the interview
			 recorded..
